Citation Nr: 0810821	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic gastritis 
(claimed as stomach ulcers).

2.  Entitlement to an increased evaluation for residuals of a 
left knee sprain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for a partial tear 
of the anterior cruciate ligament of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge and testified regarding his symptomatology.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

During a February 2008 Board hearing, the veteran testified 
that his left knee disability was progressively worsening.  
Further, the veteran had a VA compensation and pension 
examination in September 2004, prior to orthopedic surgery.  

A review of the examination report discloses that the claims 
file was not available to the examiner, which is required 
under applicable law. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

It is well-settled law that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 
134 (1994). The law presently provides that assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim. 38 U.S.C.A. § 5103A. As the veteran 
has undergone surgery subsequent to his September 2004 VA 
examination, a new examination is in order.

Additionally, the veteran was treated in service for 
gastroneuritis.  The veteran has asserted that he has a 
current gastrointestinal disability in the form of chronic 
gastritis that is etiologically related to his period of 
active service. A VA examination is necessary to determine if 
the veteran's current condition is related to service.

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts 
and circumstances of an individual case. See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and ask him to specify any and all 
additional medical care providers who 
treated him for his left knee and 
stomach conditions.  The RO/AMC should 
then obtain and associate with the 
claims file any records identified by 
the veteran that are not already in 
the claims file.  The RO/AMC should 
ensure that all VA medical treatment 
records are associated with the file.

2.	The veteran should be afforded 
appropriate VA examinations to 
determine the veteran's current level 
of disability. The claims folder, and 
a copy of this remand, will be made 
available to the examiners for review 
in conjunction with the examinations, 
and the examiners must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. The examiners must state 
the medical basis or bases for any 
opinions rendered. If the examiners 
are unable to so state without resort 
to speculation, he or she should so 
state. The RO/AMC should ensure that 
any clinical studies deemed necessary 
by the examiners or otherwise required 
are conducted.

The examiner(s) must respond to the 
following inquiries:

a.	Report the range of effective 
motion of the left knee. The 
examiner must state if there is 
any limitation of function and 
describe it in detail. The point 
at which pain begins during tests 
of motion should be identified. 
Whether there is any pain, 
weakened movement, excess 
fatigability or incoordination on 
movement, currently or 
historically, should be noted. 
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-
ups or when the knee is used 
repeatedly. All functional losses 
caused by a service-connected 
left knee disability due to pain, 
weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost 
beyond that shown clinically. 

b.	The veteran is to be afforded a 
gastrointestinal  examination.  
The examiner is requested to 
provide an opinion as to whether 
(1) the veteran has any 
disability resulting from 
gastritis; and if so, (2) the 
nature, date of onset, and 
etiology of the veteran's 
asserted disability manifested by 
gastritis. The examiner should 
state whether any current 
disorder found on examination had 
its onset during active service 
or is related to any in-service 
disease or injury.

3.	The RO should take such additional 
development action as it deems proper 
with respect to the claim, including 
any other appropriate medical 
examinations and testing, and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  

4.	Contemporaneously with this effort, 
the AMC/RO should ensure that the 
veteran is advised of the specific 
rating criteria to be applied to the 
evaluation of his disorder, in 
accordance with the recent 
precedential decision in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) 
(Holding that VA must notify the 
claimant that, to substantiate a 
claim, the claimant must provide, or 
ask the Secretary to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on the claimant's 
employment and daily life; and that if 
the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant 
demonstrating a noticeable worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), 
VA must provide at least general 
notice of that requirement to the 
claimant.

5.	When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence. If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review. In the event 
the veteran prevails as to his claim 
of an increased rating for his left 
knee condition, the RO should consider 
the ruling in Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits 
evidence of a medical disability and 
submits a claim for an increased 
disability rating with evidence of 
unemployability, VA must consider a 
claim for a total rating based on 
individual unemployability). 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



